Title: From George Washington to David Forman, 25 February 1782
From: Washington, George
To: Forman, David


                  
                     Dear Sir
                     Head Quarters Philadelphia Feby 25th 1782
                  
                  I received last Evening your favor of the 23d and thank you for the information contained in it.
                  As I have made it an invariable practice not to give permission for any Citizens to go within the Enemy’s Lines on private business; without liberty is first obtained from the Executive of the State to which they belong, I must refer the Persons mentioned in your Letter to the Civil Authority for that purpose—Upon their obtaining such permission, there will be no difficulty in granting Passports to pass & repass our Guards on the Lines.  I am Dear Sir With great regard & esteem Your Most Obedt Servant
                  
                     Go: Washington
                  
               P.S. The situation of the Enemy being extremely critical, the knowledge of every movement on their part will be equally interesting to us—I need not, I am persuaded, again entreat that you will give me the earliest & best communications on that subect. 